944 So.2d 1027 (2006)
STATE of Florida, Petitioner,
v.
Robert Lee SMILEY, Jr., Respondent.
No. 4D06-479.
District Court of Appeal of Florida, Fourth District.
June 1, 2006.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for petitioner.
Carey Haughwout, Public Defender, West Palm Beach, for respondent.


*1028 On Motion for Rehearing

WARNER, J.
We deny rehearing but grant respondent's motion to certify the issue as one of great public importance.
DOES SECTION 776.013, FLORIDA STATUTES (2005), APPLY TO CASES PENDING AT THE TIME THE STATUTE BECAME EFFECTIVE?
FARMER and KLEIN, JJ., concur.